Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 1, there is no teaching, suggestion, or motivation for combination in the prior art to include a dielectric layer comprised within the opening of the SiN layer, the dielectric layer comprising a recess; and a second electrode comprising a first side and a second side, at least a portion of the first side of the second electrode comprised within the recess of the dielectric layer.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 10, there is no teaching, suggestion, or motivation for combination in the prior art to include a silicon nitride layer configured as an etch stop; a dielectric layer comprised in and over a portion of the silicon nitride layer; and a second electrode over the dielectric layer; wherein the capacitor is encapsulated in an interlayer dielectric material.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 15, there is no teaching, suggestion, or motivation for combination in the prior art to include wherein the SiN layer comprises an opening therein; a dielectric layer comprised within the opening of the SiN layer, the dielectric layer comprising a recess; and 5ONSO2420BUS a second electrode comprising a first side and a second side, [[a]] at least a portion of the first side of the second electrode comprised within the recess of the dielectric layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415.  The examiner can normally be reached on M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIAS ULLAH/Primary Examiner, Art Unit 2893